I dissent. I cannot agree that there is insufficient evidence of causal connection between the treatments appellant received and her injuries. Two medical experts testified *Page 304 
positively that her injuries were due to electrical burns. Appellant testified that the injured portion of her left foot had not been exposed to any heat applications other than respondents' lamp treatments. Dr. Alexander testified that regardless of the wattage of any infra-red lamp, it would be capable of burning if placed close enough, and long enough and the time used is prolonged and the tissues with which the lamp comes in contact has a low resistance. The mere fact that it was not directly proved that the placing of the lamp two or three feet from appellant's foot for ten minutes each time for eleven times, was a placing of the lamp too closely for a sufficiently long time to cause the injury does not make such proof speculative. Such facts are a natural inference from the fact that appellant suffered an electrical burn which the jury could reasonably find from the evidence came from no other source than the lamp used by respondents in their treatment of appellant, and from the fact that such a lamp could cause such an injury The testimony of respondent's expert witness is not necessarily inconsistent with such a conclusion, since he testified that the infra-red lamp could not have burned a normal person. There was no evidence that the condition of appellant's foot at the time of the injury was normal. Dr. Alexander, who testified that he frequently used such lamps in his early practice positively stated that no matter what the wattage of such a lamp, it could burn. I cannot agree, therefore, that the evidence of causal connection was too speculative to submit to the jury and in my opinion the court erred in directing a verdict in favor of respondents.
WOLFE, J., concurs in the dissenting opinion of WADE, J. *Page 305